Name: Council Regulation (EEC) No 2563/82 of 21 September 1982 amending, as regards the nomenclature of certain tariff headings, Regulation (EEC) No 562/81 on the reduction of customs duties on imports into the Community of certain agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 9 . 82 Official Journal of the European Communities No L 274/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2563/82 of 21 September 1982 amending, as regards the nomenclature of certain tariff headings, Regulation (EEC) No 562/81 on the reduction of customs duties on imports into the Community of certain agricultural products originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, Customs Tariff ; whereas it is therefore necessary to adapt the Annex to Regulation (EEC) No 562/81 ; Whereas, in accordance with Regulation (EEC) No 3555/80 (4), imports into Greece of products origina ­ ting in Turkey shall be subject to the tariff treatment applicable to third countries enjoying most-favoured ­ nation treatment ; whereas therefore the Hellenic Republic continues to apply the said treatment, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the EEC-Turkey Association Council , by its Decision No 1 /80 , decided to abolish in stages the customs duties still applicable to imports into the Community of agricultural products originating in Turkey which may not yet be imported into the Community free of customs duty ; Whereas Regulation (EEC) No 562/81 ('), as last amended by Regulation (EEC) No 977/82 (2), esta ­ blished rates of duty applicable for the period 1 January 1981 to 31 December 1982 ; whereas, in accordance with Decision No 1 /80 , the said rates were calculated on the basis of the customs duties appli ­ cable in the Community ; Whereas Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (3) amended the Common In the Annex to Regulation (EEC) No 562/81 , the description of the goods and the rates of duty for the products falling within headings Nos 03.01 , 03.02 and 03.03 of the Common Customs Tariff are hereby replaced by those in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 September 1982. For the Council The President U. ELLEMANN-JENSEN (') OJ No L 65, 11 . 3 . 1981 , p . 1 . (2) OJ No L 115, 29 . 4. 1982, p . 2. (3) OJ No L 379, 31 . 12. 1981 , p . 1 . (4) OJ No L 382, 31 . 12 . 1980, p . 1 . No L 274/2 Official Journal of the European Communities 24. 9 . 82 ANNEX CCT heading No Description Rate of duty (%) 03.01 Fish, fresh (live or dead), chilled or frozen : A. Freshwater fish : I. Trout and other salmonidae : a) Trout 8-4 b) Salmon 2-3 II . Eels (Anguilla spp.) Free III . Carp 5-6 B. Saltwater fish : I. Whole, headless or in pieces : a) Herring : 2. From 16 June to 14 February : aa) Fresh or chilled 1 0-5 (a) (b) bb) Frozen 10-5 (a) (b) b) Sprats : 2. From 1 6 June to 14 February : 9-1 d) Sardines (Sardina pilchardus) : 1 . Fresh or chilled 161 (a) 2 . Frozen 16-1 (a) e) Sharks : 1 . Dogfish (Squalus acanthias and Scyliorhinus spp .) : aa) Fresh or chilled Free (a) bb) Frozen Free (a) 2 . Other Free f) Redfish (Sebastes spp .) : 1 . Fresh or chilled Free (a) 2. Frozen Free (a) g) Atlantic halibut and lesser or Greenland halibut : 1 . Atlantic halibut (Hippoglossus hippoglossus) : aa) Fresh or chilled Free bb) Frozen Free 2. Lesser or Greenland halibut (Reinhardtius hippoglossoides) : aa) Fresh or chilled Free bb) Frozen Free h) Cod (Gadus morrhua, Boreogadus saida, Gadus ogac) : 1 . Fresh or chilled Free (a) 2. Frozen Free (a) ij) Saithe (Pollachius virens) : 1 . Fresh or chilled 2-1 (a) 2. Frozen 2-1 (a) (a) Subject to compliance with the reference price fixed or to be fixed . (b) Duty exemption within the limits of an erga omnes annual tariff quota of 34 000 tonnes to be granted by the competent authorities and subject to compliance with the reference price . 24. 9 . 82 Official Journal of the European Communities No L 274/3 CCT heading No Description Rate of duty (%) 03.01 (cont'd) B. I. k) Haddock (Melanogrammus aeglefinus) : 1 . Fresh or chilled 2-1 (a) 2. Frozen 2-1 (a) 1) Whiting (Meriangus meriangus) : 1 . Fresh or chilled 2-1 (a) 2. Frozen 2-1 (a) m) Ling (Molva spp.) : 1 . Fresh or chilled 2-1 (a) 2. Frozen 2-1 (a) n) Alaska pollack (Theragra chalcogramme) and pollack (Pollachius pollachius) : 1 . Fresh or chilled 21 2. Frozen 21 o) Mackerel (Scomber scombrus, Scomber japonicus and Orcynopsis unicolor) : 2. From 16 June to 14 February : aa) Fresh or chilled 2-8 (a) bb) Frozen 2-8 (a) p) Anchovies (Engraulis spp.) : 1 . Fresh or chilled 10-5 (a) 2. Frozen 10-5 q) Plaice (Pleuronectes platessa) : 1 . Fresh or chilled 21 (a) 2. Frozen 2-1 (a) r) Flounder (Platichthys flesus) : 1 . Fresh or chilled 21 2. Frozen 2-1 s) Sea bream of the species Dentex dentex and Pagellus spp. : 1 . Fresh or chilled 2-1 2. Frozen 2-1 (a) t) Hake (Merluccius spp.) : 1 . Fresh or chilled 2-1 (a) (b) 2. Frozen 21 (a) (b) u) Blue whiting (Micromesistius poutassou or Gadus poutassou) 21 v) Other 2-1 (c) (d) II . Fillets : a) Fresh or chilled 12-6 (a) b) Frozen : 1 . Of cod (Gadus morrhua, Boreogadus saida, Gadus ogac) 10-5 (a) (e) (a) Subject to compliance with the reference price fixed or to be fixed. (b) Exemption in respect of silver hake (Merlutius bilinearis) within the limits of an erga omnes annual tariff quota of 2 000 tonnes to be granted by the competent authorities . (c) Exemption until 30 June 1982 for flaps of fish of the species Sardinops sagax or ocellata, of 12 cm or more in length, intended for processing, within the limits of an erga omnes Community tariff quota of 5 000 tonnes to be granted by the competent authorities . (d) Exemption until 30 June 1982 for fish of the species Sardinops sagax or ocellata : (a) whole, of 20 cm or more in length ; (b) headless, of 15 cm or more in length, intended for processing, within the limits of an erga omnes Community tariff quota of 3 000 tonnes to be granted by the competent authorities . (e) Duty rate reduced to 5-6 % within the limits of an erga omnes annual Community tariff quota of 10 000 tonnes to be granted by the competent authorities . No L 274/4 Official Journal of the European Communities 24. 9 . 82 CCT Rate heading Description of duty No (%) 03.01 B. II . b) 2. Of saithe (Pollachius virens) 105(a) (cont'd) 3 . Of haddock (Melanogrammus aeglefinus) 10-5 (a) 4. Of redfish (Sebastes spp.) 97(a) 5 . Of whiting (Meriangus meriangus) 10-5 (a) 6 . Of ling (Molva spp .) 10-5 (a) 7. Of tuna (Thunnus spp. and Euthynnus spp.) 12-6 8 . Of mackerel (Scomber scombrus, Scomber japonicus and Orcynopsis unicolor) 10-5 (a) 9 . Of hake (Merluccius spp.) 10-5 (a) 10 . Of sharks (Squalus spp.) 10-5 11 . Of plaice (Pleuronectes platessa) 10-5 (a) 12. Of flounder (Platichthys flesus) 10-5 13 . Of herring 10-5 (a) 14. Other 10-5 (a) C. Livers and roes 7 03.02 Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process : A. Dried, salted or in brine : I. Whole, headless or in pieces : a) Herring 3-3 c) Anchovies (Engraulis spp.) 2-8 (b) d) Atlantic halibut (Hippoglossus hippoglossus) 4-2 e) Salmon, salted or in brine 3 (c) f) Other 3-3 (d) II . Fillets : b) Of salmon, salted or in brine 4-2 c) Of lesser or Greenland halibut (Reinhardtius hippoglossoides), salted or in brine 4-2 d) Other 4-4 (e) B. Smoked, whether or not cooked before or during the smoking process : I. Herring 2-8 II . Salmon 3-6 III . Lesser or Greenland halibut (Reinhardtius hippo ­ glossoides) 4-2 IV. Atlantic halibut (Hippoglossus hippoglossus) 4-4 V. Mackerel (Scomber scombrus, Scomber japonicus and Orcynopsis unicolor) 3-9 VI . Trout 3-9 VII . Eels (Anguilla spp.) 3-9 VIII . Other 3-9 C. Livers and roes 3 D. Fish meal 3-6 (a) Subject to compliance with the reference price fixed or to be fixed . (b) Exemption until 31 December 1982 for anchovies (Engraulis spp.), salted or in brine, in packings of a net content of 8 kg or more, within the limits of an erga omnes Community tariff quota of 1 500 tonnes to be granted by the competent authorities . (c) Duty rate suspended up to and including 30 June 1982. (d) Duty rate reduced to 2-5 % (suspension) up to and including 30 June 1982 in respect of coalfish (Pollachius virens or Gadus virens), salted or in brine, intended for smoking or drying (f). (e) Duty rate reduced to 2-5 % (suspension) up to and including 30 June 1982 in respect of fillets of coalfish (Pollachius virens or Gadus virens) salted or in brine, intended for smoking or drying (f). (f) Control of the use for this special purpose shall be carried out pursuant to the relevant Commu ­ nity provisions . 24. 9 . 82 Official Journal of the European Communities No L 274/5 CCT Rate heading Description of duty No (%) 03.03 Crustaceans and molluscs, whether in shell or not, fresh (live or dead), chilled, frozen, salted, in brine or dried ; crustaceans, in shell, simply boiled in water : A. Crustaceans : V. Other : a) Norway lobsters (Nephrops norvegicus) : 1 . Frozen 84(a) 2. Other 8-4 b) Other 8-4 B. Molluscs : I. Oysters : b) Other 12-6 II . Mussels 7 IV. Other : a) Frozen : 1 . Squid : aa) Loligo spp. Free (a) bb) Todarodes sagittatus Free (a) cc) Illex spp. 2-2 (a) dd) Other 2-2 2. Cuttlefish of the species Sepia officinalis, Rossia macrosoma, Sepiola rondeleti 2-2 (a) 3 . Octopus 2-2 (a) 4. Coquilles St Jacques (Pecten maximus) 2-2 5 . Striped venus and other species of the family Venericae 2-2 6 . Other 2-2 b) Other : 1 . Squid : aa) Loligo spp. Free bb) Todarodes sagittatus Free cc) Illex spp. 2-2 dd) Other # 2-2 2. Other 2-2 (a) Subject to compliance with the reference price fixed or to be fixed .